Case 2:19-ap-02000   Doc 1   Filed 01/04/19 Entered 01/04/19 15:25:07   Desc Main
                             Document      Page 1 of 7
Case 2:19-ap-02000   Doc 1   Filed 01/04/19 Entered 01/04/19 15:25:07   Desc Main
                             Document      Page 2 of 7
Case 2:19-ap-02000   Doc 1   Filed 01/04/19 Entered 01/04/19 15:25:07   Desc Main
                             Document      Page 3 of 7
Case 2:19-ap-02000   Doc 1   Filed 01/04/19 Entered 01/04/19 15:25:07   Desc Main
                             Document      Page 4 of 7
Case 2:19-ap-02000   Doc 1   Filed 01/04/19 Entered 01/04/19 15:25:07   Desc Main
                             Document      Page 5 of 7
Case 2:19-ap-02000   Doc 1   Filed 01/04/19 Entered 01/04/19 15:25:07   Desc Main
                             Document      Page 6 of 7
Case 2:19-ap-02000   Doc 1   Filed 01/04/19 Entered 01/04/19 15:25:07   Desc Main
                             Document      Page 7 of 7
